DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein the first and second universal priming sites…”. There is insufficient antecedent basis for this limitation. Claim 19 depends from claim 18, which recites first and second primer binding sites, but does not recite they are “universal priming sites”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (WO 2013/142389, IDS reference).
Regarding claim 17, Schmitt disclosed:
A double-stranded oligonucleotide comprising a first and a second strand, 
See figure 1, where two Y-shaped adaptors are shown being ligated to a T-tailed DNA fragment. Each adaptor comprises a double-stranded oligonucleotide comprising a first (e.g. top) strand and a second (e.g. bottom strand). Each adaptor comprises a section referred to as an “SMI” sequence. See paragraph [0022]; SMI stands for “single molecule identifier”. See also paragraph [0012] for a description of figure 1.
the first strand comprising a PCR cycle counter generator sequence comprising one or more universal bases 
See paragraph [0027]: “In some embodiments, the SMI tag nucleotide sequence may be completely random and degenerate, wherein each sequence position may be any nucleotide, (i.e., each position, represented by "X," is not limited, and may be an adenine (A), cytosine (C), guanine (G), thymine (T), or uracil (U)) or any other natural or non-natural DNA or RNA nucleotide or nucleotide-like substance or analog with base-pairing properties (e.g., xanthosine, inosine, hypoxanthine, xanthine…”. Inosine is a universal base.
and a 3' ligation moiety, 
See figure 1 and paragraph [0012] where it is disclosed that the adaptors are ligated to the fragment. Therefore a 3’ ligation moiety at the 3’ end of one strand of the adaptor is implied.
and the second strand comprising a region complementary to the PCR cycle counter generator sequence 
See figure 1 where it is shown, and paragraph [0012] where it is disclosed that the SMI is double-stranded, meaning that a complementary sequence exists in the other strand of the adaptor.
and a 5' ligation moiety
See figure 1 and paragraph [0012] where it is disclosed that the adaptors are ligated to the fragment. Therefore a 3’ ligation moiety at the 5’ end of one strand of the adaptor is implied.
Regarding claim 18, Schmitt disclosed:
wherein the first strand further comprises a first primer binding site 5' to the PCR cycle counter generator sequence, and optionally the second strand further comprises a second primer binding site 3' to the region complementary to the PCR cycle counter generator sequence
See paragraph [0031]: “According to the embodiments described herein, the SMI adaptor molecule may include at least two PCR primer or "flow cell" binding sites: a forward PCR primer binding site (or a "flow cell 1 " (FC1) binding site); and a reverse PCR primer binding site (or a "flow cell 2" (FC2) binding site).” See also structure at paragraph [0032] which indicates the location of these on the “arms” of the adaptor (compare with figure 1), meaning that there would be a primer binding site 5’ of the SMI (and thus, PCR cycle counter in embodiments having inosine in the SMI) on the top strand of the adaptor, and a primer binding site 3’ of the SMI on the bottom strand of the adaptor (see figure 2 for illustration of the 5’ and 3’ ends of the adaptor).
Regarding claim 20, Schmitt disclosed:
further comprising sequencing adaptors at the 5' end of the first strand and the 3' end of the second strand
See paragraph [0031]: “According to the embodiments described herein, the SMI adaptor molecule may include at least two PCR primer or "flow cell" binding sites: a forward PCR primer binding site (or a "flow cell 1 " (FC1) binding site); and a reverse PCR primer binding site (or a "flow cell 2" (FC2) binding site).” See also structure at paragraph [0032] which indicates the location of these on the “arms” of the adaptor (compare with figure 1), meaning that there would be a primer binding site 5’ of the SMI (and thus, PCR cycle counter in embodiments having inosine in the SMI) on the top strand of the adaptor, and a primer binding site 3’ of the SMI on the bottom strand of the adaptor (see figure 2 for illustration of the 5’ and 3’ ends of the adaptor). Note that a “flow cell binding site” can be construed as a “sequencing adaptor”.

Claims 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devlin (Science 249:404-406 (1990)).
Regarding claim 17, Glöcker disclosed a double-stranded oligonucleotide formed by annealing two complementary oligonucleotides; see page 405, last column, note 7:

    PNG
    media_image1.png
    393
    527
    media_image1.png
    Greyscale

Oligonucleotide (i) had 15 copies of NNS (where N is any nucleotide, S is G or C, based on IUPAC standard nomenclature). Oligonucleotide (ii) had 15 copies of (XXX) where X is deoxyinosine. Once annealed, these oligonucleotides constitute the claimed double stranded oligonucleotide. Devlin ligated this annealed double-stranded oligonucleotide into phage M13LP67 DNA which had been digested with the restriction enzymes EagI and KpnI. For convenience, the examiner has illustrated what these oligonucleotides would look like once annealed, relative to the KpnI and EagI digested sites in the phage DNA:

KpnI site:                                               EagI site:

5’-GGTAC-3’                                              5’-GGCCG-3’
3’-C                                                            C-5’

       5’-CTTTCTATTCTCACTCCGCTGAA(NNS)15 CCGCCTCCACCTCCACC-3’
          ||||||||||||||||||||||| |||   |||||||||||||||||
   3’-CATGGAAAGATAAGAGTGAGGCGACTT(XXX)15 GGCGGAGGTGGAGGTGGCCGG-5’

The oligonucleotide with the inosines (XXX)15 corresponds to the claimed “first strand”, while the oligonucleotide with the (NNS)15 corresponds to the claimed “second strand”. Since Devlin ligated this double-stranded oligonucleotide into the KpnI/EagI-digested phage DNA, the presence of a “ligation moiety” at the 5’ and 3’ ends of each of the two oligonucleotides is implied. Although Devlin did not use the stretch of inosines in this double-stranded oligonucleotide as a “PCR cycle counter generator sequence”, it has all the structural features of the claim and would therefore function as a PCR cycle counter generator sequence if one desired to use it as such. For example, this double-stranded oligonucleotide could be ligated to KpnI-digested sample DNA (e.g. human genomic DNA). Then a primer having the sequence corresponding to the underlined segment shown above could be used to amplify the fragments by PCR (any sequence can be considered a “primer binding site” since one could make a primer complementary to that sequence to use as a primer). Thus, the underlined segment shown above corresponds to the “first primer binding site 5’ to the PCR cycle counter generator sequence” of claim 18. Likewise, the segment shown in italics above could be used as a primer binding sequence, and therefore corresponds to the claimed “second primer binding site 3’ to the region complementary to the PCR cycle counter generator sequence” of claim 18. As recited in claim 19, these two regions are complementary. Moreover, the term “universal” (in claim 19) does not impose any particular sequence requirements. The plain meaning of “universal” would be met by using this double-stranded oligonucleotide as an adaptor ligated to KpnI-digested sample DNA as discussed above. In that use, all the fragments would have the adaptor incorporated, and thus the sequences underlined and italicized would be “universal” among the adaptor-ligated fragments.
With regard to claim 20, the term “sequencing adaptor” does not impose any specific sequence requirement. The plain meaning of “sequencing adaptor”, e.g., would simply encompass a sequence complementary to a sequence attached to a sequencing apparatus (e.g. a flow cell) designed to capture nucleic acid molecules to be sequenced by such apparatus. Since any sequence could be used to serve as a capture sequence, the complement of such sequence would constitute a “sequencing adaptor”. Therefore, one could attach sequences complementary to each of the bolded segments shown above to a flow cell, meaning that the bolded segments themselves can be considered “sequencing adaptors”.

Conclusion
Claims 1-16 are allowed. Claims 17-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637